DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 4 and 17 have been cancelled. 
Claims 26-27 are newly added. 
Claims 1-3, 5-16, and 18-27 are pending. 
Claims 1-3, 5-16, and 18-27 stand rejected, though they are indicated as being allowable over the prior art. 
Response to Arguments
	Applicant’s arguments, made in view of the amendments filed 6/27/2022, with respect to the rejection of claims 12-13 under 35 USC 112(b) have been considered and are persuasive. The rejection is hereby withdrawn. 

Applicant’s arguments, made in view of the amendments filed 6/27/2022, with respect to the rejection of claim 25 under 35 USC 101 for non-statutory subject matter have been considered and are persuasive. The rejection is hereby withdrawn in view of the amendment now reciting “non-transitory”.

Applicant’s arguments, made in view of the amendments filed 6/27/2022, with respect to the rejection of claims 1-25 under 35 USC 101 for being directed to a judicial exception without significantly more have been fully considered but are not persuasive.
Applicant initially argues against the Examiner’s finding under step 2A (prong 1), noting that the amending claims do not relate to commercial interactions, etc., but instead relate to improving existing user device-navigation technology. The Examiner notes that any discussion of such improvements occurs in prong 2 of step 2A, while in prong 1 examiners evaluate whether a claim “recites” an abstract idea. Notably, a claim recites an abstract idea when the claims sets forth or describes the abstract idea. The Examiner maintains that, under prong 1, the claims at least recite an abstract idea in view of the limitations:
obtaining an identification of a target product for sale by a merchant in a retail store, the identification originating from input [from a user]; 
obtaining a recommended product based on at least one of: the target product, information from a profile associated with [the user], or a criterion provided by the merchant; 
as the user moves in the retail store, providing navigation instructions; 
determining a particular route based on the location data, a location of the target product, and a location of the recommended product, the particular route being based on a comparison of cost values between segments of alternative routes to the target product, each segment being assigned a respective cost value, wherein the cost value of at least one of the segments is based on both the location of the target product and the location of the recommended product;
generating an instruction guiding [the user] along a particular route based on the user location data, a location of the target product, and a location of the recommended product. 

	These limitations set forth a series of steps by which a target product is obtained, a recommended product is obtained, and a user is provided guidance through the retail store. This represents the performance of a marketing and/or sales activity, such as in the form of guiding a user within a retail facility to recommended items during a shopping trip using a determined route. The algorithmic approach to determining the route, including use of location and cost, only adds further complexity to the abstract process of guiding the user to recommended products. 
Alternatively, claim 1 the steps emphasized above can be accomplished in the human mind, or using a physical aid such as pen and paper, and represent observations, evaluations or judgments – i.e. “Mental processes” (see: MPEP 2106.04(a)(2)(III)).
For at least these reasons, the Examiner understands the claims to at least recite an abstract idea, maintains the findings under prong 1 of step 1A. 

Turning to Applicant’s arguments beginning on page 12 concerning prong 2 of step 2A, the Examiner again disagrees. 
Applicant attempts to address eligibility of the claims by arguing that the claims represent an improvement in the functioning of a computer or another technology or technical field, most notably an improvement to “user device-assisted navigation technology”. On page 12, Applicant specifically states:
“This is a relatively simple example in which the route for user device-assisted navigation is determined based on a single factor (route length). In practice, it is often desirable to determine a route that satisfies competing or conflicting factors. The present disclosure is concerned with an example of this situation: route determination based on the location of a target product and the location of at least one recommended product. This poses an additional challenge for user- device assisted navigation since it may involve, for example, determining a route based on a combination of: route length, whether the route passes the recommended product, and the proximity of the route to the recommended product. This determination might be made multiple times as the user moves towards the target product as, for example, the user may deviate from the prescribed route to look at other items in a store.

An improvement to the process or procedure for selecting the route is not itself an improvement to the underlying technology for navigation, but instead this represents an abstract-idea based improvement to the abstract procedure for route selection in consideration of both a target and recommended product. Although the claims may address the underlying challenge of “determining a route based on a combination of: route length, whether the route passes the recommended product, and the proximity of the route to the recommended product”, this represents an abstract idea-based solution implemented with generic computing components, which is insufficient to confer eligibility upon the claims. Ultimately, the claimed invention is rooted to an improved process for determining recommended products, and subsequently determining which route(s) is preferable for guiding the user to a target product (note Specification: 0004-0005). 

Further in the above quote from page 12, Applicant argues that this determination “may be made multiple times as the user moves towards the target product as, for example, the user may deviate from the prescribed route to look at other items in a store”. It is important to emphasize that the claims do not speak to some key facets relied upon by Applicant’, most notably they lack a determination “made multiple times”, fail to set forth a detection that a “deviation from the prescribed route”. To the contrary, the claims only broadly set forth the phrasing “as the user device moves in the retail store”, and “receiving location data indicating a location of the user device”. Outside of a highly-generalized recitation of a “user device”, the claims lack any specific mention of the underlying technology utilized in such determinations or detections as argued by application, and even lack specificity on the particularly technology for receiving the location from the device. 

Lastly, the Examiner again reiterates that broad and highly-generalized nature of the use of devices in the claims, and that as currently constructed they fail to even meet the standard of “Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception”. Instead, as written, the claims represent little more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea).

	For at least these reasons, the Examiner disagrees with Applicant’s arguments under step 2A (prong 2), and has maintained the rejection under 35 USC 101 as updated below. Please note, a sample amendment that would place claim 1 in condition for allowance is provided under the heading Proposed Amendment below the discussion of allowable subject matter. 

Applicant’s arguments, made in view of the amendments filed 6/274/2022, with respect to the rejections under 35 USC 102 and/or 103 have been fully considered and are persuasive. For further details, see the discussion under the heading below (Allowable Subject Matter). 










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-16, and 18-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Examiner Comment: In addition to the above, the Examiner also incorporates the relevant discussion of 35 USC 101 under the above heading Response to Arguments herein. 

Regarding claims 1-3, 5-16, and 18-27, under Step 2A these claims recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites a method comprising: 
obtaining an identification of a target product for sale by a merchant in a retail store, the identification originating from input…; 
obtaining a recommended product based on at least one of: the target product, information from a profile associated with the user…, or a criterion provided by the merchant; 
as the user moves in the retail store, providing navigation instructions…wherein providing navigation instructions includes; 
determining a particular route based on the location data, a location of the target product, and a location of the recommended product, the particular route being based on a comparison of cost values between segments of alternative routes to the target product, each segment being assigned a respective cost value, wherein the cost value of at least one of the segments is based on both the location of the target product and the location of the recommended product;
generating instructions guiding the user…along the particular route. 
	These limitations recite organizing human activity, such as by performing commercial interactions (see: MPEP 2106.04(a)(2)(II)). This is because the limitations above recite a series of steps by which a target product is obtained, a recommended product is obtained, and route is determined so as to provide guidance to a user through the retail store. This represents the performance of a marketing and/or sales activity, such as in the form of guiding a user within a retail facility to recommended items during a shopping trip using a determined route. This is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas.

	Alternatively, claim 1 the steps of the method can be accomplished in the human mind, or using a physical aid such as pen and paper, and represent observations, evaluations or judgments (see: MPEP 2106.04(a)(2)(III)). This is because steps such as obtaining a recommended product based on at least one of: the target product, information from a profile associated with [the user], or a criterion provided by the merchant, determining a particular route based on the location data, a location of the target product, and a location of the recommended product, the particular route being based on a comparison of cost values between segments of alternative routes to the target product, each segment being assigned a respective cost value, wherein the cost value of at least one of the segments is based on both the location of the target product and the location of the recommended product, and generating an instruction guiding [the user] along a particular route represent judgements or evaluations performable in the human mind, or using a physical aid. Accordingly, claim 1 is further understood to recite an abstract idea by setting forth or describing limitations that fall within the “Mental Processes” grouping of abstract ideas.

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including a computer-implemented method, a user device, the user device moves in the retail store, providing navigation instructions for output at a user interface of the user device, receiving user location data indicating a location of the user device, and transmitting the instruction for output at the user device. 
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field (see again: Response to Arguments, above), (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In addition to the above, steps such as as the user device moves in the retail store: receiving user location data indicating a location of the user device, and, transmitting the instruction for output at the user device represent little more than extra-solution activity (e.g. data gathering, obtaining information and transaction, presentation of offers) that contributes only nominally or insignificantly to the execution of the claimed method (see: MPEP 2106.05(g)). 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application. 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network, and/or
storing and retrieving information in memory
performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Regarding dependent claims 2-3 and 5-13, dependent claims 2-3 and 5-13 recite further complexities of the abstract idea, such as by refining what is required of the route generation, obtaining segments for route generation, when messages may be transmitted, and what is required of the profile. Simply appending more complexities to the existing abstract idea does not negate the recitation of an abstract idea in dependent claim 1. Moreover, dependent claims 2-3 and 5-13 at least inherit the abstract idea of claim 1. As such, claims 2-3 and 5-13 are understood to at least recite more complex abstractions under prong 1 of step 2A. 

Under prong 2 of step 2A, dependent claims 2-3 and 5-13 also do not integrate the abstract idea into a practical application. Notably, claims 2-13 recite more complexities descriptive of the abstract idea itself, but such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Instead, claims 2-3 and 5-13 rely on similar additional elements as discussed with respect to claim 1. Where further additional elements are set forth (e.g., claim 9 recites a “merchant device”), the additional elements are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Considered both individually and as a whole, claims 2-3 and 5-13 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 

Under step 2B, the additional elements of dependent claims 2-3 and 5-13 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 2-3 and 5-13 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Regarding claims 14-16 and 18-24, as well as claim 25, these claims recite at least substantially similar concepts and elements as recited in claims 1-13 such that similar analysis of the claims would be apparent to one of ordinary skill in the art. The Examiner further emphasizes the generalized nature of elements such as memory, processor, and computer-readable medium. As such, claims 14-16 and 18-14, and claim 25, are rejected under at east similar rationale as discussed above. 

Allowable Subject Matter
	Though rejected on other grounds, claims 1-3, 5-16, and 18-27 are indicated as allowable over the prior art. Notably, independent claims 1, 14, and 25 recite the following language from previously pending claims 4 and 17:
wherein the cost value of at least one of the segments is based on both the location of the target product and the location of the recommended product

The Examiner holds that, when taken in combination with the totality of the claims, this limitation overcomes the prior art. As discussed in the previous rejection, Kumar lacks a number of features including determining a particular route based on the location data, a location of the target product, and a location of the recommended product, the particular route being based on a comparison of cost values between segments of alternative routes to the target product, each segment being assigned a respective cost value, wherein the cost value of at least one of the segments is based on both the location of the target product and the location of the recommended product. 
To this, Michel becomes most pertinent. Michel discloses each segment to be associated with a distance or length, as well as a score (see: 0151). Michel further uses a rewards and penalty system for assessing the segments (see: 0110), including applying penalties to a segment (see: 0111, 0121, 0174). In this manner, Michel is understood to disclose where each segment [of a plurality of alternative segments taught by Michel] is assigned a respective cost value (e.g., distance, penalties). Furthermore, the score (which is computed based on the distance and/or penalties, i.e. cost) is utilized by Michel to generating a plurality of instructions that guide the user device along the particular route based on a comparison of cost values between segments (see: 0044-0045, 0153-0154). That is, the score of Michel is based on (in part) the distance/penalties, and the appropriate segment is selected based on the score. As the segment selected is based on the score, which is itself based on the distance/penalties (cost), the segment is thereby based at least in part on the distance/penalties (cost). 
Though Michel discloses a cost assessment relative to one or more segments, wherein the cost value of at least one of the segments is based on both the location of the target product and the location of the recommended product. Nicholson was previously relied upon for this feature. 
Turning to Nicholson, the Examiner agrees with Applicant’s characterization of Nicholson in the Remarks filed 6/27/2022. Most importantly, the Examiner emphasizes the following:
“There is no mention in Nicholson of a "cost value of at least one of the segments". Indeed, the "unacceptable deviation" referred to in paragraph [0029] of Nicholson is associated with a respective recommended product, rather than a segment of a particular route. There is also no mention in paragraph [0029] of Nicholson of "the location of the target product", let alone "the cost value of at least one of the segments is based on both the location of the target product and the location of the recommended product". Paragraph [0029] of Nicholson states that "recommended products 210 are excluded from the route if they have a physical location that is unacceptably far from any point along an efficient route" (emphasis added). As such, the "deviation" referred to in paragraph [0029] is based on the "efficient route" rather than "the location of the target product". 
Other cited portions of Nicholson include 0044, which discloses where “the method determines if a physical location of a current recommended product is unacceptably far from any point along the efficient route 220, 620 calculated at step 406”. Not that this paragraph of Nicholson is thus also concerned with whether a recommended product is unacceptably far from "any point along the efficient route". There is no mention of "the cost value of at least one of the segments is based on both the location of the target product and the location of the recommended product".
	Returning to the Examiner’s previous assertion on page 15 of the Non-Final Action mailed 4/4/2022 of “Nichols, by assigning the deviation for the recommended item(s), thus teaches a cost that is based on both the location of the target product and the location of the recommended product”. Even assuming the understanding that the deviation in Nicholson is analogous to a cost, this cost is one based upon the location of the recommended product in relation to the efficient route. At best, the route is based on the target product, with the deviation (cost) assigned based not specifically on the target product location but instead the deviation from a point on the route itself. As such, the Examiner now holds the previous assertion to be untenable. 
The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.




Proposed Amendment
	The amendment proposed below is provided in an effort to facilitate compact prosecution by setting forth subject matter than overcomes the remaining rejection under 35 USC 101. The amendment to independent claims 1 would also be applicable to independent claims 14 and 25 as proposed below. Should the amendments be adopted, Applicant should review the dependent claims for any necessary changes to ensure proper antecedent basis. The amendment is proposed as follows:

Claim 1 (Currently Amended): A computer-implemented method comprising: 
detecting, by one or more wireless transmitters associated with a routing engine of a retail store, that a user device has entered the retail store at an initial time;
in response to detecting that the user device has entered the retail store: 
obtaining an identification of a target product for sale by a merchant in [[a]] the retail store, the identification originating from input at [[a]] the user device; 
obtaining a recommended product based on at least one of: the target product, information from a profile associated with the user device, or a criterion provided by the merchant; and 

tracking, by the routing engine of the retail store, the user device at multiple locations as it moves through the retail store, wherein the routing engine is in communication with the user device via the one or more wireless transmitters;
detecting, based on the tracking, current 
determining, by the routing engine, a particular route based on the current location data, a location of the target product, and a location of the recommended product, wherein the particular route is determined 
generating, by the routing engine, instructions guiding the user device along the particular route, and 
transmitting the instructions to , wherein the transmission of the instructions is configured to cause the user device to output the instructions at the user interface of the user device.

Support for these amendments is found in at least paragraphs 71, 84-86, and 89-91, as well as Fig. 4. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619